Citation Nr: 9913361	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  94-48 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim seeking entitlement to service 
connection for heart disease.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim seeking entitlement to service 
connection for an enlarged liver.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
November 1970.  He is unrepresented in his appeal.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims, then characterized as entitlement to 
service connection for heart disease and an enlarged liver.  
Also appealed was the denial of claims seeking entitlement to 
service connection for heart disease and an enlarged liver, 
claimed as secondary to Agent Orange exposure.

The case was previously before the Board in August 1996.  At 
that time, the Board denied the veteran's claims pertaining 
to Agent Orange exposure as they were not well-grounded.  
Accordingly, those claims are no longer before the Board.

The Board further noted that a prior January 1987 Board 
decision was of record which had previously denied service 
connection for heart disease and an enlarged liver on a 
direct basis.  The Board noted that its prior decision was 
final, and the RO, in May 1994, had not specifically decided 
whether new and material evidence had been submitted in order 
to reopen the claims.  Accordingly, the Board, in August 
1996, recharacterized the remaining issues as identified on 
the title page hereinabove.  The Board then remanded those 
issues to the RO, instructing the RO to readjudicate the 
recharacterized issues and to provide a supplemental 
statement of the case with citation to all appropriate laws 
and regulations.  The case is now returned to the Board.


REMAND

As noted hereinabove, this case was previously before the 
Board in August 1996 and a copy of the Board's August 1996 
decision and remand is of record.  The decision contained a 
"Factual Background" portion which discussed much of the 
evidence in the veteran's claim folder.  In particular, 
reference was made to the veteran's service medical records; 
private medical records dated in December 1972 from 
E. L. Schweig, D.O.; VA examinations performed in September 
1976 and May 1980; private medical records dated in July 1983 
from Shore Memorial Hospital; a September 1983 report from 
L. Blacher, M.D.; an October 1983 report from L. S. Dreifus, 
M.D.; as well as a VA examination in December 1991.

As also noted hereinabove, the August 1996 Board remand made 
reference to an earlier decision of the Board, which had 
previously denied service connection for heart disease and an 
enlarged liver on a direct basis.  In August 1996, the Board 
remanded the case, instructing the RO to readjudicate the 
recharacterized issues and to provide a supplemental 
statement of the case with citation to all appropriate laws 
and regulations.

A review of the current claims folder reveals that the 
veteran's complete claims folder was lost following the 
Board's 1996 remand.  All of the evidence discussed within 
the "Factual Background" portion of the 1996 decision is no 
longer within the claims folder.  The claims file currently 
contains a copy of the 1996 Board decision.  The claims 
folder also contains a letter from the RO to the veteran, 
dated in October 1998, informing him that his original claims 
folder could not be located and requesting that he provide 
copies of all documents received since 1994 from VA regarding 
his claims.  The record indicates that the veteran did not 
respond to this request.  Another letter of record from the 
VA Records Management Center to the RO, dated in December 
1998, indicated that the claims file had not been located and 
that a rebuilt file was being begun.

Based solely on the Board's 1996 decision, and the failure of 
the veteran to reply to the 1998 letter, the RO continued the 
denial of his claims in January 1999, determining that new 
and material evidence had not been submitted.

In cases where the appellant's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation for VA to assist the claimant in the 
development of his case and to provide reasons or bases as to 
the rationale for any adverse decision rendered without 
service medical records.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the appellant 
in developing facts pertaining to his claim under the 
provisions of 38 U.S.C.A. § 5107(a) in a case where service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

Given the loss of the veteran's complete claims file, to 
include his service medical records, while it was in the 
custody of VA, it is appropriate that the RO make every 
reasonable attempt to locate as many of the missing documents 
and other pertinent records, as possible, and attach them to 
the veteran's claims file.  While the veteran is not 
responsible for the missing claims file, his assistance in 
rebuilding his record is essential.  The Board notes in this 
regard that "[T]he duty to assist is not always a one-way 
street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet.App. 480, 483 
(1992).  In addition, where evidence requested in connection 
with an original claim, a claim for increase or to reopen or 
for the purpose of determining continued entitlement is not 
furnished within 1 year after the date of request, the claim 
will be considered abandoned.  After the expiration of 1 
year, further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158 (1998).

Accordingly, further appellate consideration must be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) to 
determine whether there are any copies of 
the veteran's service medical records and 
his service personnel records.  These 
records should be requested in order to 
replace those records currently missing 
from the claims folder.

2.  The RO should once again notify the 
veteran that his entire claims folder has 
been lost and he should be provided with 
the opportunity to supplement the record 
by providing copies of any pertinent 
service records, medical records, 
letters, documents, or communications of 
any sort, which are pertinent to his 
claims.  In addition, the RO should 
notify the veteran that he may submit any 
additional evidence, including records of 
recent treatment, and any argument in 
support of his claim.  The veteran should 
be advised that his assistance is 
essential and that his failure to 
cooperate will have an adverse impact on 
his claim.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
claimed heart disease and enlarged liver.  
The RO should request the veteran furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment records 
which may exist and incorporate them into 
the claims folder.  The RO must 
specifically attempt to obtain all 
records identified within the Board's 
1996 decision to include the December 
1972 record from E. L. Schweig, D.O.; the 
July 1983 report from Shore Memorial 
Hospital; the September 1983 report from 
L. Blacher, M.D.; and the October 1983 
report from L. S. Dreifus, M.D.

4.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records and 
associate them with the claims folder.  
This should include any VA outpatient 
treatment records and VA examinations, to 
include the examinations previously 
identified by the Board, specifically VA 
examinations performed in September 1976, 
May 1980, and December 1991.

5.  If any of the evidence requested 
above is unobtainable, the RO should so 
indicate for the record.  Any further 
indicated action, including scheduling a 
physical examination because of the 
evidence received pursuant to the 
development above if appropriate, should 
be undertaken.

6.  After an effort has been made to 
locate all pertinent documents, the RO 
should once again readjudicate the issue 
of whether new and material evidence has 
been submitted to warrant reopening the 
previously denied claims seeking 
entitlement to service connection for 
heart disease and an enlarged liver.  If 
the determination remains unfavorable to 
the veteran, the RO should furnish him 
and his representative, if any, with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105 (West 
1991).

Thereafter, the veteran and his representative, if any, 
should be given the opportunity to respond.  The case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to accord due 
process of law and further develop the record.  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


